DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of group I (polypeptides) and SEQ ID 8 (SEQ ID 1 with an N21Y mutation) in the reply filed on 14 July, 2022 is acknowledged.  The traversal is on the ground(s) that some groups together have unity.  This is not found persuasive because unity is determined for the claims as a whole, not subsets of the claims.
Applicants are arguing that group I, group III, and group V have unity of invention.  In essence, applicants are stating that IF the claims were limited to these groups, there would be unity of invention.  However, the claims are not limited to those groups.  
The requirement is still deemed proper and is therefore made FINAL.

	Applicants have elected SEQ ID 8, which is the native sequence of protein A with an N21Y mutation.  A search was conducted for this invention, and it was determined to be both novel and unobvious over the prior art.  Applicants have listed a number of references in their information disclosure statements describing modified versions of protein A; any of these could reasonably be considered the closest prior art.  However, none of these references, nor any other references found, teach or suggest mutating position 21 of SEQ ID 1.  Thus, this mutation is both novel an unobvious over the prior art.
	Following Markush practice, the search was expanded to the Markush claim (claim 4), and references rendering it obvious were found.  As a result, claims 1-4 were examined and claims 5-15 were withdrawn from consideration.
	During examination, a reference was found that anticipated at least one non-elected sequence.  This reference is described below.

Claims Status
Claims 1-15 are pending.
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 July, 2022.

Examiner’s Note
	Claim 2 allows for variants of SEQ ID 1, with the requirement of immunoglobulin binding activity; a functional limitation that can lead to a rejection under 35 USC 112(a) for lack of written description if the relationship between structure and function is not known.  However, X-ray crystallography of protein A subunits bound to human IgG Fc fragments are known (Deisenhofer, Biochemistry (1981) 20 p2361-2370, attached is the thumbnail from the NCBI-MMDB protein structural database).  As this shows what portions of the molecule are involved in binding and suggests how they are binding, a person of skill in the art would reasonably be able to determine what portions of the polypeptide could be modified and which ones are more hazardous to vary.  Thus, a rejection of any of the current claims for lack of written description is deemed to be improper.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 2 depends, requires a sequence that is the same as SEQ ID 1, save for one or more mutations selected from a list.  However, claim 2, and claims dependent on it, allow for additional mutations, which makes the scope of those claims broader than the claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoda et al (WO2016 125811, cited by applicants).  Note that Yoda et al is in Japanese.  The patent family member US 20170333811 (cited by applicants) is used as a translation of this reference.  All references to locations in the reference refer to the US family member, not the original WIPO document.

Applicants are claiming protein A sequences with one of a series of mutations.

Yoda et al discuss embodiments of protein A with a domain having the C-terminal lysine substituted or deleted (abstract).  A subgenera requires that the substitution be of a hydrophilic amino acid (paragraph 37), which is defined as one of Lys, Arg, Asp. Asn, Glu, Gln, and His, with Lys and Arg not being used for this application (paragraph 118).  Examples are given of polypeptides that meet these requirements (paragraph 133), including some that comprise SEQ ID 1 of the instant claim with a K58D mutation (SEQ IDs 49 and 50, and others).  

    PNG
    media_image1.png
    448
    512
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    209
    644
    media_image2.png
    Greyscale

Yoda et al explicitly describes a sequence comprising SEQ ID 1 of the instant claims with a K58D mutation, anticipating claim 1 (note substitution (4) of claim 1).  This also anticipates genera (a) and (c) of claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoda et al (WO2016 125811, cited by applicants).  Note that Yoda et al is in Japanese.  The patent family member US 20170333811 (cited by applicants) is used as a translation of this reference.  All references to locations in the reference refer to the US family member, not the original WIPO document.

Applicants are claiming variants of SEQ ID 1, which is protein A.

Yoda et al discuss embodiments of protein A with a domain having the C-terminal lysine substituted or deleted (abstract).  A subgenera requires that the substitution be of a hydrophilic amino acid (paragraph 37), which is defined as one of Lys, Arg, Asp. Asn, Glu, Gln, and His, with Lys and Arg not being used for this application (paragraph 118).  Examples are given of polypeptides that meet these requirements (paragraph 133), including some that comprise SEQ ID 1 of the instant claim with a K58D mutation (SEQ IDs 49 and 50).  Please note that this sequence anticipates claims 1 and 2.

    PNG
    media_image1.png
    448
    512
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    209
    644
    media_image2.png
    Greyscale

The difference between the polypeptide of this reference and the polypeptides of the instant claims is that this reference does not explicitly describe a polypeptide with a K58E mutation (SEQ ID 9 of the instant claims).
However, the reference clearly states that this position can be mutated to a small number of hydrophilic amino acids that include Glu, making that an obvious variant.  Alternatively, the difference between the Asp residue in the explicitly stated sequence and the Glu residue of SEQ ID 9 is a single methylene in a chain, which is not considered a patentable distinction, absent secondary considerations (MPEP 2144.09).  As a very similar sequence is describe, an artisan in this field would attempt this modification with a reasonable expectation of success.
The reference renders obvious a K58E mutation of SEQ ID 1 of the instant claims, reproducing SEQ ID 9 and rendering obvious claims 3 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658